EXHIBIT 10.3

 

LEASE

 

by and between

 

Churchill Downs California Company,

 

a Kentucky corporation,

 

as “Landlord”

 

and

 

Hollywood Park, Inc.,

 

a Delaware corporation,

 

as “Tenant”

 

Dated:  September 10, 1999



--------------------------------------------------------------------------------

 

    

TABLE OF CONTENTS

              

Page

--------------------------------------------------------------------------------

ARTICLE 1. LEASE OF PREMISES

  

2

    1.01

  

Premises

  

2

ARTICLE 2. TERM; POSSESSION; ACCEPTANCE

  

3

    2.01

  

Initial Term

  

3

    2.02

  

Extension

  

3

    2.03

  

The “Term”

  

3

ARTICLE 3. RENT

  

4

    3.01

  

Base Rent

  

4

    3.02

  

Common Area Charges.

  

6

    3.03

  

Additional Rent; Rent Defined

  

7

    3.04

  

Interest on Late Payments

  

7

    3.05

  

Security Deposit

  

7

ARTICLE 4. USE AND OPERATION OF PREMISES

  

8

    4.01

  

Specific Use of Premises

  

8

    4.02

  

Compliance with Laws

  

8

    4.03

  

Independent Business

  

9

ARTICLE 5. MAINTENANCE, REPAIRS AND ALTERATIONS

  

9

    5.01

  

By Tenant

  

9

    5.02

  

By Landlord

  

9

    5.03

  

Manner of Repairs

  

10

    5.04

  

Right to Make Repairs

  

10

    5.05

  

Alterations; Improvements; Additions

  

10

    5.06

  

Mechanic’s Liens

  

11

 

i



--------------------------------------------------------------------------------

 

         

Page

--------------------------------------------------------------------------------

ARTICLE 6. DAMAGE AND DESTRUCTION

  

11

6.01

  

Definitions

  

11

6.02

  

Insured Casualty

  

12

6.03

  

Uninsured Casualty

  

12

6.04

  

Termination of Lease

  

12

6.05

  

Abatement of Rent

  

13

6.06

  

Casualty Near End of Term

  

13

6.07

  

Waiver

  

14

ARTICLE 7. INSURANCE, EXONERATION AND INDEMNITY

  

14

7.01

  

Liability Insurance

  

14

7.02

  

Property Insurance

  

14

7.03

  

Tenant’s Property Insurance

  

15

7.04

  

Landlord’s Insurance

  

15

7.05

  

Insurance Policies

  

16

7.06

  

Waiver of Subrogation

  

16

7.07

  

Exoneration and Indemnity

  

17

ARTICLE 8. ASSIGNMENT, SUBLETTING, HYPOTHECATION

  

18

8.01

  

Landlord’s Consent Required

  

18

8.02

  

Future Consents/Tenant’s Liability

  

19

8.03

  

Tenant Affiliates

  

19

8.04

  

Assignment Restrictions

  

19

ARTICLE 9. EMINENT DOMAIN

  

19

9.01

  

Effect on Lease

  

19

9.02

  

Award

  

20

9.03

  

Rebuilding

  

20

 

ii



--------------------------------------------------------------------------------

 

         

Page

--------------------------------------------------------------------------------

ARTICLE 10. TENANT’S BREACH; LANDLORD’S REMEDIES

  

20

10.01

  

Tenant’s Breach

  

20

10.02

  

Landlord’s Remedies

  

22

10.03

  

Right to Cure Tenant’s Default

  

23

10.04

  

Landlord’s Remedies Not Exclusive

  

24

10.05

  

Receipt of Rents

  

24

ARTICLE 11. LANDLORD’S DEFAULT; TENANT’S REMEDIES

  

24

11.01

  

Landlord’s Default

  

24

11.02

  

Tenant’s Remedies

  

24

11.03

  

Tenant’s Remedies Not Exclusive

  

25

11.04

  

Payment of Rents

  

25

ARTICLE 12. HAZARDOUS SUBSTANCES

  

25

12.01

  

Tenant’s Obligations.

  

25

12.02

  

Notice of Release or Investigation

  

25

12.03

  

Definition of “Hazardous Substance”

  

25

ARTICLE 13. SUBORDINATION, NON-DISTURBANCE and attornment

  

26

ARTICLE 14. TAXES AND OTHER CHARGES

  

26

14.01

  

Payment of Taxes

  

26

14.02

  

Tenant’s Obligations

  

27

14.03

  

Right to Contest

  

27

ARTICLE 15. UTILITY AND OTHER SERVICES

  

27

15.01

  

Utility Charges

  

27

15.02

  

Security; Landlord Nonresponsibility; Indemnity

  

28

ARTICLE 16. GENERAL PROVISIONS

  

28

16.01

  

Estoppel Certificates

  

28

 

iii



--------------------------------------------------------------------------------

 

         

Page

--------------------------------------------------------------------------------

16.02

  

Landlord’s Right of Entry

  

29

16.03

  

Waiver

  

29

16.04

  

Surrender of Premises; Holding Over

  

29

16.05

  

Notices

  

30

16.06

  

Partial Invalidity; Construction

  

31

16.07

  

Captions

  

31

16.08

  

Memorandum of Lease

  

31

16.09

  

Readerboard Signs

  

31

16.10

  

Signage

  

31

16.11

  

Brokers’ Commissions

  

32

16.12

  

Attorneys’ Fees

  

32

16.13

  

Counterparts

  

32

16.14

  

Sole Agreement

  

32

16.15

  

Successors and Assigns

  

32

16.16

  

Time is of the Essence

  

33

16.17

  

Survival of Covenants

  

33

16.18

  

Landlord’s Consent or Approval

  

33

16.19

  

Entire Agreement

  

33

16.20

  

Joint and Several Obligations

  

33

16.21

  

No Offer

  

34

16.22

  

Corporate Resolution

  

34

 

iv



--------------------------------------------------------------------------------

 

LEASE

 

This LEASE is made and entered into this 10th day of September, 1999, by and
between Churchill Downs California Company, a Kentucky corporation, hereinafter
called “Landlord”, and Hollywood Park, Inc., a Delaware corporation, hereinafter
called “Tenant”.

 

FOR AND IN CONSIDERATION of the mutual covenants and agreements contained
herein, Landlord and Tenant hereby agree as follows:

 

ARTICLE 1.

 

LEASE OF PREMISES

 

  1.01   Premises

 

(a) Premises. Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord those certain improvements located on a portion of the real property
more particularly described on Exhibit A attached hereto (the “Property”)
comprised of the casino building (the “Premises”) and commonly known as 3883
West Century Boulevard, Inglewood, California 90303, which Premises are more
particularly described in Exhibit B attached hereto, subject to all of the
terms, covenants and conditions set forth herein. Tenant acknowledges that
Landlord has made no representation or warranty, express or implied, regarding
the condition of the Premises except as specifically stated in this Lease.

 

(b) Common Areas. In addition to the Premises, Tenant shall have a non-exclusive
easement and right to use the “Common Areas” of the Property comprised of
parking areas, driveways, sidewalks, walkways, loading and unloading areas,
trash areas, fences and gates as described and delineated in Exhibit C attached
hereto. Tenant acknowledges that Landlord has made no representation or
warranty, express or implied, regarding the condition of the Common Areas.
Landlord shall maintain the Common Areas in neat, clean, safe, good order and
condition. With respect to the Common Areas, Landlord shall have the right, from
time to time, provided that Landlord at all times provides sufficient parking
facilities for the operation of Tenant’s business, access to the Premises, and
access between the Racetrack and the Premises all similar in size, utility and
convenience to that provided to patrons of the Hollywood Park — Casino prior to
the Closing Date, to (i) make changes to the Common Areas or to close
temporarily any of the Common Areas for maintenance purposes; (ii) add
additional buildings and improvements to the Common Areas; (iii) use the Common
Areas while engaged in making additional improvements, repairs or alterations;
and (iv) promulgate reasonable rules and regulations with respect to the use
thereof. In no event will Landlord charge patrons who have already paid
admission to the Racetrack for readmission to the Racetrack after visiting the
Casino.

 

(c) Parimutuel Space. Notwithstanding anything contained herein to the contrary,
Landlord hereby reserves unto itself use and access rights sufficient to allow
Landlord to operate the parimutuel activities on that portion of the Premises
described and delineated on Exhibit D hereto. Landlord shall, at its sole cost
and expense, provide simulcasts of all events which are otherwise simulcast from
the Racetrack to locations within the Premises consistent with the past
practices of Landlord’s predecessor in interest



--------------------------------------------------------------------------------

immediately prior to the date hereof. Landlord, at its sole cost and expense,
shall be responsible for the maintenance, repair and replacement of all
equipment necessary to the operation of the Parimutuel Space.

 

ARTICLE 2.

 

TERM; POSSESSION; ACCEPTANCE

  2.01   Initial Term

 

The term (“Initial Term”) of this Lease shall commence on the Closing Date (the
“Commencement Date”) and shall continue for a period of one hundred and twenty
(120) full calendar months thereafter unless sooner terminated pursuant to any
provision hereof. The Initial Term shall end at 11:59 p.m. on September 9, 2009.

 

  2.02   Extension

 

Tenant will have the option (the “Extension Option”) to extend the Initial Term
for one (1) period of ten (10) years (the “Extension Period”) upon the same
terms, covenants and conditions as herein contained, except that (i) the Base
Rent for any such Extension Period will be increased as provided in Section
3.01; and (ii) there shall be no further extension options at the end of such
ten-year period. Tenant may exercise such option by giving written notice to
Landlord (“Exercise Notice”) at least nine (9) months before the expiration of
the Initial Term. Upon Tenant’s giving such Exercise Notice, the Initial Term of
this Lease will be automatically extended for the applicable Extension Period
without the execution of an extension or renewal lease.

 

(a) The Extension Option may be exercised only by written notice delivered by
Tenant to Landlord as provided in this Section 2.02(a) and only if, as of the
date of delivery of the notice, Tenant is not in Default under this Lease.

 

(b) The rights contained in this Section 2.02 may be exercised by the originally
named Tenant or by any assignee of Tenant’s interest in this Lease if the
assignment has been approved or deemed approved by Landlord in accordance with
Section 8.01.

 

(c) If Tenant properly exercises the Extension Option and Tenant is not in
Default under this Lease on the expiration date of the Initial Term, the Term
shall be extended for the Extension Period.

 

  2.03   The “Term”

 

The phrase “the Term” (and such similar phrases as “the term of this Lease,”
“the term hereof” and phrases of similar import, whether or not capitalized)
will include the Initial Term, plus any Extension Period as to which Tenant
exercises its right to extend this Lease pursuant to Section 2.02.

 

3



--------------------------------------------------------------------------------

 

ARTICLE 3.

 

RENT

 

  3.01   Base Rent

 

(a) During the Initial Term of the Lease, Tenant shall pay to Landlord rent in
the amount of two hundred fifty-thousand dollars ($250,000) per month (the “Base
Rent”). Payment of the Base Rent shall be made at Landlord’s offices at the
Racetrack or at any other place that Landlord may from time to time designate in
writing. Payment must be in United States dollars, either in the form of a check
or via electronically transmitted funds.

 

(b) The Base Rent shall be increased upon the commencement of the Extension
Period in accordance with the provisions of Section 3.01(c) herein.

 

(c) Extension Period Rent

 

  (1)   As used herein, the following terms shall have the following meanings:

 

  (A)   “Index” shall mean the Consumer Price Index for All Urban Consumers U.S.
City Average, All Items (base years 1982-1984=100), published by the Bureau of
Labor Statistics of the United States Department of Labor. In the event the
Index shall hereafter be converted to a different standard reference base or
otherwise revised, such conversion factor, formula or table for converting the
Index as may be published by the Bureau of Labor Statistics shall be used, or if
the Bureau of Labor Statistics shall not publish the same, then such conversion
factor, formula or table selected by Landlord as may be published by any other
nationally recognized publisher of similar statistical information shall be
used. In the event the Index shall cease to be published, then there shall be
substituted for the Index such other index of similar nature as is then
generally recognized and accepted for like determinations of purchasing power,
as Landlord shall select.

 

  (B)   “Base Index” shall mean the Index in effect for the calendar month which
is three (3) months prior to the calendar month in which the Commencement Date
occurs. By way of example, if the Commencement Date occurs in February, the Base
Index would be the Index for the month of November immediately preceding the
Commencement Date.

 

  (C)   “Adjustment Date” shall mean the date on which the Extension Period
commences.

 

4



--------------------------------------------------------------------------------

 

  (D)   “Adjustment Index” shall mean the Index in effect for the calendar month
which is three (3) months prior to the calendar month in which the Adjustment
Date occurs. If the Index shall cease to be published, and there is no Index in
effect for such month, the Adjustment Index shall be the most currently
available quotation of the Index published prior to the relevant Adjustment
Date.

 

  (2)   The Base Rent shall be adjusted as of the Adjustment Date to be the Base
Rent multiplied by a fraction, the numerator of which shall be equal to the
Adjustment Index for such Adjustment Date and the denominator of which shall be
equal to the Base Index, but in no event less than one (1). Landlord shall,
within twenty (20) days after the publication of the Adjustment Index, give
notice to Tenant of the Adjustment Index and the resulting adjustment, if any,
in the Base Rent as determined by Landlord, and Landlord’s computation thereof
shall be conclusive and binding (except for mathematical error), but shall not
preclude any further adjustment which may be required in the event of a
published amendment of the Adjustment Index. If Landlord’s notice is not given
prior to the Adjustment Date, until receipt of Landlord’s notice, Tenant shall
pay, as interim Base Rent, the Base Rent in effect immediately prior to the
Adjustment Date. Commencing with the next ensuing calendar month following
Landlord’s notice Tenant shall pay the adjusted Base Rent. Within twenty (20)
days of Tenant’s receipt of Landlord’s notice, Tenant shall pay to Landlord the
amount of any adjusted Base Rent previously unpaid due to Landlord’s failure to
give notice prior to the Adjustment Date. Landlord’s delay in giving notice of
an adjustment in Base Rent shall not constitute a waiver of Landlord’s right to
receive such adjusted Base Rent for all periods from and after the applicable
Adjustment Date.

 

(d) The Base Rent shall be paid in advance on the first day of each month during
the Term, without any deduction or offset, prior notice or demand. Tenant’s
obligation to pay Base Rent shall commence on the Commencement Date. If the
Commencement Date shall be a day other than the first day of the calendar month,
or, if the Term shall end on any day other than the last day of the calendar
month, then the Base Rent for the first and/or last partial calendar month of
the Term, as the case may be, shall accrue on a daily basis for each day of that
fractional month at a daily rate equal to 1/30th of the Base Rent. All other
payments or adjustments that are required to be made under the terms of this
Lease and that require proration on a time basis shall be prorated on the same
basis.

 

(e) On the date Tenant executes this Lease, Tenant shall pay to Landlord the sum
of $250,000 which amount represents the Base Rent for the first full calendar
month of the Term.

 

5



--------------------------------------------------------------------------------

 

(f) Tenant shall pay to Landlord the Base Rent, Common Area Charges, Additional
Rent and other payments due hereunder without abatement, deduction or set-off
except as otherwise expressly provided herein.

 

  3.02   Common Area Charges. Tenant shall pay to Landlord during the Term
hereof certain Common Area Charges (as defined below) in accordance herewith.
Common Area Charges shall be allocated to Tenant and Landlord in proportion to
their respective use of each of the facilities comprising the Common Areas.

 

(a) “Common Area Charges” shall be an amount equal to Tenant’s share of the
costs, if any, incurred by Landlord in the exercise of its reasonable
discretion, for the operation, repair and maintenance of the Common Areas as
described in Section 1.01(c) herein, provided however, Landlord shall be solely
responsible for all costs, expenses and taxes related to the construction of any
additional buildings or similar capital improvements to the Common Areas or any
maintenance thereto subsequent to the execution date of this Lease.

 

(b) In the event of a dispute between Landlord and Tenant as to the
determination of Tenant’s share of Common Area Charges, Landlord’s auditors and
Tenant’s auditors shall have 15 days after submission of a dispute to seek to
mutually agree upon such determination. If they are unable to agree, they shall
mutually select another “Big 5” accounting firm which shall make the
determination and whose decision, in the absence of manifest error, shall be
conclusive and binding on the parties, each of whom shall be entitled to present
evidence in support of its position. The cost of the parties accounting firms
shall be borne by the respective parties and the costs of any third accounting
firm selected shall be borne equally by Landlord and Tenant.

 

(c) Common Area Charges shall be payable by Tenant within thirty (30) days after
a reasonably detailed statement of actual expenses is presented to Tenant by
Landlord. At Landlord’s option, however, an amount may be estimated by Landlord
from time to time of Common Area Charges and the same shall be payable in twelve
(12) equal installments during each calendar month of the Term, on the same day
as the Base Rent is due hereunder. Landlord shall deliver to Tenant within sixty
(60) days after the expiration of each calendar year a reasonably detailed
statement showing the actual expenses comprising elements of Common Area Charges
incurred during the preceding year. In the event Tenant has paid estimates of
Common Area Charges as aforesaid and such payments exceed the actual charges
indicated on Landlord’s statement, Tenant shall be entitled to credit the amount
of such overpayment against future payments of Base Rent. If Tenant’s payments
were less than Tenant’s share of actual charges as indicated on such statement,
Tenant shall pay to Landlord the amount of the deficiency within twenty (20)
days after delivery by Landlord to Tenant of such statement.

 

(d) Tenant, at its expense, may make, or cause to be made, an audit of all books
and records of Landlord, including its respective bank accounts which in any way
pertain to the accuracy of the Common Area Charges. Landlord shall give Tenant
and its designated representatives access to such books and records at all
reasonable times for purposes of making any such audit and preparing any such
statement, report or financial statements.

 

6



--------------------------------------------------------------------------------

 

Such audit shall be made and such statements and reports shall be prepared by a
person or persons selected by Tenant. The costs thereof shall be paid by Tenant;
provided, however, that if such audit results in an adjustment of five percent
(5%) or more or discloses any willful inaccuracy of Landlord, the cost of such
audit shall be borne by Landlord.

 

(e) Notwithstanding the foregoing, if Landlord makes the election set forth in
the Parking License to use parking facilities on the property subject thereto,
all Common Area Charges shall abate for so long as the Parking License, executed
concurrently with this Lease, remains in effect.

 

  3.03   Additional Rent; Rent Defined

 

(a) In addition to the Base Rent, Tenant shall also pay as additional rent
(“Additional Rent”), without deduction or offset, all Common Area Charges, other
charges relating to Tenant’s use of the Premises, including, without imitation,
charges for utilities, taxes, and all other charges, fees, costs, taxes,
impositions, expenses and other sums required to be paid by Tenant under the
provisions of this Lease whether or not the same shall be designated as
Additional Rent. In the event of nonpayment of any Additional Rent when due,
Landlord shall have all of the rights and remedies provided hereunder or by law
for the nonpayment of rent.

 

(b) As used in this Lease, the term “Rent” shall include Base Rent for the
Premises, Common Area Charges and Additional Rent.

 

  3.04   Interest on Late Payments

 

Any Rent or other amounts due from Tenant to Landlord hereunder which are not
paid within five (5) days after the same becomes due shall bear interest at a
rate (the “Agreed Rate”) equal to two percent (2%) per annum in excess of the
“reference rate” as announced by Bank of America, National Association, as such
rate may change from time to time, from the date due until the date paid,
regardless of whether a notice of default or any other notice is given by
Landlord; provided, however, if such rate is greater than the maximum rate of
interest then permitted to be charged by law, the Agreed Rate shall be such
maximum rate permitted by law. In the event that Bank of America, National
Association, shall cease to exist or shall cease to announce a “reference rate”
(or equivalent prime rate), there shall be substituted such alternative bank,
alternative rate or alternative office as Landlord shall select. Acceptance of
interest by Landlord shall not constitute a waiver of Tenant’s default with
respect to the overdue amount, or prevent Landlord from exercising any other
rights or remedies.

 

  3.05   Security Deposit

 

Tenant shall deposit an amount equal to one month’s Base Rent with Landlord as a
security deposit for the performance by Tenant of the provisions of this Lease,
which shall not be construed as an advance payment of Rent hereunder. If Tenant
is in Default hereunder, Landlord shall be entitled to use the security deposit,
or any portion of it, to cure the Default or to compensate Landlord for damages
sustained by Landlord resulting from Tenant’s Default. Tenant shall immediately
upon demand pay to Landlord a sum equal to the portion of the security deposit
expended or applied by Landlord as provided in this

 

7



--------------------------------------------------------------------------------

Section 3.05 so as to maintain the security deposit in the sum initially
deposited with Landlord. If Tenant is not in Default at the expiration or
termination of this Lease, Landlord shall return the security deposit to Tenant
within fourteen (14) days after the expiration of the Term of this Lease or
after Tenant has vacated the Premises, whichever is later. Landlord (i) may
commingle the security deposit with Landlord’s general funds, and (ii) shall not
pay Tenant interest on the security deposit. THIS PROVISION SHALL NOT APPLY TO
THE ORIGINALLY NAMED TENANT UNDER THIS LEASE OR TO ANY ASSIGNEE WITH A NET WORTH
EQUAL TO OR IN EXCESS OF THE MINIMUM NET WORTH.

 

ARTICLE 4.

 

USE AND OPERATION OF PREMISES

 

  4.01   Specific Use of Premises

 

Tenant shall use and occupy the Premises as a card club and/or for other forms
of legalized gaming, and for private parties, meetings and other ancillary uses
and for no other purpose without the prior written consent of Landlord.
Notwithstanding the foregoing, in the event any permitted use of the Premises
becomes illegal, Tenant may use the Premises for any lawful purpose so long as
such use (i) does not materially increase the burdens on the Building Systems
(as that term is Section 5.01) or the Common Areas (including without
limitation, parking); (ii) does not increase the real estate tax or insurance
costs, unless Tenant agrees to pay any such increases; and (iii) does not
compete with the types of business conducted by Landlord on the Property. Tenant
understands that Landlord’s primary business is the operation of a racetrack on
the Property, not the leasing of commercial space, and that Landlord is entering
into this transaction primarily to ensure the existence, at this location, of a
first-class card club. Tenant agrees that it will not change the name of the
card club without the prior consent of Landlord. Tenant shall not allow the
Premises to be used for any unlawful purpose, nor shall Tenant cause or permit
any noxious use of or nuisance in, on or about the Premises. Tenant shall not
commit or suffer the commission of any waste in, on or about the Premises.
Tenant shall not do or permit anything to be done on or about the Premises or
bring or keep anything therein which will in any way increase the rate or
jeopardize the coverage of insurance thereon.

 

  4.02   Compliance with Laws

 

Landlord and Tenant shall cause all maintenance, repair and alterations to the
Premises to be performed in a good and workmanlike manner and in compliance with
all federal, state, county, city, or government agency laws, statutes,
ordinances, standards, rules, requirements or orders now in force or hereafter
enacted, promulgated, or issued and any covenants and restrictions of record
(including, without limitation, government measures regulating or enforcing
public access, occupational, health, or safety standards for employers,
employees, landlords, or tenants) (collectively, “Applicable Laws”). The
obligation and expense of making any repairs, replacements, alterations or
improvements to the Premises necessary to comply with all Applicable Laws shall
be allocated between Landlord and Tenant pursuant to Article 5 herein.

 

8



--------------------------------------------------------------------------------

 

  4.03   Independent Business

 

By this Lease, neither party acquires any right, title or interest in or to any
property of the other party except such rights as are specifically stated in
this Lease. The relationship between Landlord and Tenant is solely that of
landlord and tenant, and is not and shall not be deemed to be a partnership or
joint venture.

 

ARTICLE 5.

 

MAINTENANCE, REPAIRS AND ALTERATIONS

 

  5.01   By Tenant

 

Tenant will, at its sole cost and expense, perform such maintenance and repairs
as are necessary to keep and maintain the non-structural portions of the
Premises and all Building Systems (as hereinafter defined) in good and sanitary
order, condition and repair, but excluding ordinary wear and tear; provided,
however, that damage caused by casualty or by subsidence or other earth movement
or by Landlord’s failure to perform its obligations under this Lease shall be
governed by Articles 6 and 11, respectively. For purposes of this Lease, the
term “Building Systems shall mean all systems and equipment serving the building
and other improvements comprising the Premises, including, without limitation,
mechanical, plumbing, electrical, fire/life safety, elevator, escalator, and
heating, ventilation and air conditioning (“HVAC”) systems.

 

  5.02   By Landlord

 

Landlord will, at its sole cost and expense, perform such maintenance, repairs
and replacements as are required to maintain in good order, condition and repair
all structural components of the Premises, including but not limited to, roof
(including skylights and trap doors), foundation, footings, load-bearing and
exterior walls, columns and all other structural elements of the Premises.
Further, if at any time during the Term hereof, any of the Building Systems, or
any components thereof, require replacement or repair, the cost of which would
be treated as a capital expenditure under generally accepted accounting
principles, (i) Landlord shall promptly perform and pay for such replacement or
repair, and (ii) Tenant shall reimburse Landlord annually an amount equal to the
cost of any such repair or replacement, fully amortized over its useful life in
accordance with generally accepted accounting principles together with interest
at the reference rate (as that term is defined in Section 3.04) on the date of
the commencement of the replacement or repair, to the extent so amortized during
the Term hereof. Landlord will not be in default of its obligations under this
Section 5.02 if Landlord performs the repairs, replacements and maintenance
within twenty (20) days after written notice by Tenant to Landlord of the need
for such repairs, replacements and maintenance. If, due to the nature of the
particular repair, replacement or maintenance obligation, more than twenty (20)
days are reasonably required to complete it, Landlord will not be in default
under this Section 5.02 if Landlord begins work within such twenty (20) day
period and diligently prosecutes the work to completion. Except as otherwise
provided in this Lease, Tenant waives its rights, including its right to make
repairs at Landlord’s expense, under California Civil Code §§ 1941 – 1942 or any
similar law, statute or ordinance now or hereafter in effect.

 

9



--------------------------------------------------------------------------------

 

  5.03   Manner of Repairs

 

All maintenance, repairs and replacements required to be made by either party
hereunder will be made in compliance with Applicable Laws and in a good and
workmanlike manner, using materials at least substantially comparable to the
materials used in the original construction (or most recent renovation, if
applicable) of the Premises. Each party shall commence its maintenance, repairs
and replacements promptly after notification by the other of the need therefor,
and carry out and complete the same with all due diligence and in such a manner
as to cause the least possible inconvenience to the other in the conduct of its
business at the Property. If repairs by one party can be made outside of the
other party’s business hours without substantial additional cost, reasonable
efforts will be made to do so.

 

  5.04   Right to Make Repairs

 

Notwithstanding anything to the contrary herein, if one party provides notice to
the other party of an event, condition or circumstance that requires repair,
replacement or maintenance by the other party under Section 5.02, and if such
party fails to complete such repair, maintenance or replacement within the
period specified in Section 5.02, then the requesting party may (but shall not
be obligated to) perform such repair, replacement or maintenance on the other
party’s behalf and at such party’s cost and expense. If any repair, replacement
or maintenance for which one party is responsible hereunder is of an emergency
nature which, if not attended to promptly, might result in injury to persons or
damage to property, or interfere with the conduct of the other party’s business
at the Property, then the other party, without prior notice, may perform such
repairs, replacements or maintenance on the responsible party’s behalf and at
such party’s cost and expense. Any sums owing from one party to the other under
this Section 5.04 shall be due immediately at the time the sum is paid and, if
paid at a later date, shall bear interest at the Agreed Rate from the date the
sum is paid until reimbursed.

 

  5.05   Alterations; Improvements; Additions

 

Tenant shall be permitted to make any and all alterations, improvements,
additions or installations (“Improvements”) in or about the Premises without
Landlord’s consent so long as the estimated cost of any such Improvement does
not exceed $100,000 and does not affect the structural parts of the Premises.
Tenant shall not make or permit the making of any Improvements that affect the
structural parts of the Premises or that have an estimated cost in excess of
$100,000 without Landlord’s prior written consent, which consent shall not be
unreasonably withheld or delayed. No Improvements shall be undertaken until
Tenant shall have procured and paid for, so far as the same may be required from
time to time, all municipal and other governmental permits and authorizations of
the various municipal departments and governmental subdivisions having
jurisdiction, and Landlord shall join in the application for such permits or
authorizations whenever such action is necessary. Worker’s compensation
insurance covering all persons employed in connection therewith and with respect
to whom death or bodily injury claims could be asserted against Landlord shall
be maintained by Tenant at all times when any work is in progress in connection
with any changes or alterations. All Improvements which may be made on the
Premises by Tenant or any subtenant shall become the property of Landlord and
remain upon and be

 

10



--------------------------------------------------------------------------------

surrendered with the Premises at the expiration or prior termination of the
Lease at the election of Landlord. In the event that Landlord elects to have
such Improvements removed, Tenant shall upon notice from Landlord remove any and
all Improvements constructed by Tenant as directed by Landlord and shall restore
the Premises to the condition it was in prior to the construction of such
Improvements.

 

  5.06   Mechanic’s Liens

 

Tenant shall promptly pay in cash or its equivalent and discharge all claims for
work or labor done or goods or materials furnished by third parties at the
Premises, at the request of Tenant or any Subtenant and shall keep the Premises
free and clear of all mechanic’s and materialman’s liens in connection
therewith. If any mechanic’s or materialman’s lien is filed for work done on
behalf of Tenant or any Subtenant at, or materials supplied to, the Premises by
a third party, Tenant shall remove such lien by payment or bond (regardless of
whether Tenant contests the claim made by the person asserting such lien and
regardless of whether such claim is valid or has any basis in fact or law) not
later than thirty (30) days after written demand for such removal is made by
Landlord. If Tenant shall fail to discharge any such lien within such 30-day
period, then in addition to any other right or remedy of Landlord, Landlord may,
but shall not be obligated to, take such action or pay such amount as Landlord,
in its sole discretion, shall deem appropriate to remove such lien, and Tenant
shall pay to Landlord as Additional Rent all amounts (including attorneys’ fees)
paid or incurred by Landlord in connection therewith within five (5) days after
demand by Landlord, together with interest at the Agreed Rate from the date of
payment by Landlord. Notwithstanding the foregoing, Tenant shall have the right
to contest the correctness or the validity of any such lien if, immediately upon
demand by Landlord, Tenant procures and records a lien release bond issued by a
corporation authorized to issue surety bonds in California in an amount equal to
one and one-half times the amount of the claim of lien. The bond shall meet the
requirements of Civil Code § 3143 or any similar or successor statute and shall
provide for the payment of any sum that the claimant may recover on the claim
(together with costs of suit, if it recovers in the action). Landlord shall have
the right to post and keep posted at any and all times on the Premises any
notices for the protection of Landlord and the Premises from any such claim.
Tenant shall, before the commencement of any work, or the delivery of any
materials, which might result in any such lien, give to Landlord written notice
of its (or any subtenant’s) intention to perform such work or obtain such
materials in sufficient time to enable the posting of such notices.

 

ARTICLE 6.

 

DAMAGE AND DESTRUCTION

 

  6.01   Definitions

 

For purposes of this Lease, the following terms will have the meanings
indicated:

 

(a) “Insured Casualty” means damage or destruction to improvements on the
Premises required to be covered by the insurance described in Section 7.02,
including any deductible amounts or coverage limits.

 

11



--------------------------------------------------------------------------------

 

(b) “Uninsured Casualty” means damage or destruction to improvements on the
Premises which is not an Insured Casualty.

 

(c) “Threshold Amount” means an amount equal to (i) ten percent (10%) of the
replacement cost of the Premises at the time of a casualty, without deduction
for depreciation, plus (ii) available insurance proceeds, if any, payable with
respect to an earthquake or other Uninsured Casualty.

 

  6.02   Insured Casualty

 

If an Insured Casualty occurs, Landlord, at its cost and expense, will promptly
repair, restore and rebuild the improvements on the Premises in a good and
workmanlike manner and with all due diligence, to substantially the same
condition as existed immediately before the Insured Casualty; provided, however,
that if so requested by Tenant and approved by Landlord, acting reasonably,
Landlord will incorporate such changes and modifications in the improvements as
Tenant reasonably determines will make the improvements more useful for the
conduct of Tenant’s business, so long as the value of the improvements as so
changed or modified will be generally comparable to the value of the
improvements immediately before the Insured Casualty. Any deductibles or
coverage limits shall be shared equally between Landlord and Tenant.

 

  6.03   Uninsured Casualty

 

If an Uninsured Casualty occurs and the cost to repair and restore the same does
not exceed the Threshold Amount, Landlord will promptly perform such repairs and
restoration and the costs thereof shall be shared equally between Landlord and
Tenant. If, however, the cost to repair and restore an Uninsured Casualty
exceeds the Threshold Amount, Landlord may either: (i) perform such repairs and
restoration at its expense, in which case this Lease will remain in full force
and effect, or (ii) terminate this Lease by giving written notice to Tenant
within sixty (60) days after Landlord becomes aware of the occurrence of the
Uninsured Casualty. Such termination will be effective sixty (60) days following
Tenant’s receipt of such notice; provided, however, that such termination will
not occur and this Lease will remain in full force and effect, and Landlord will
promptly repair and restore the Premises at Tenant’s sole cost and expense, if
prior to the effective date of such termination Tenant gives written notice to
Landlord that Tenant will pay the cost of such repairs and restoration. Landlord
may require reasonable evidence of Tenant’s financial ability to pay such costs
and expenses. All repairs and restoration required to be performed by Landlord
pursuant to this Section 6.03 will be performed in the same manner as provided
in Section 6.02.

 

  6.04   Termination of Lease

 

Within thirty (30) days after the occurrence of any damage to or destruction of
the Premises (whether insured or uninsured) which Landlord is obligated or
elects to repair and restore pursuant to this Article 6, Landlord will give
written notice to Tenant setting forth Landlord’s contractor’s reasonable
determination as to the time necessary to complete such repairs and restoration
(“Landlord’s Repair Time Estimate”). Notwithstanding anything to the contrary
herein, if Landlord’s Repair Time Estimate indicates that it will take more than

 

12



--------------------------------------------------------------------------------

two hundred and seventy (270) days after the occurrence of such damage or
destruction to complete such restoration or repair, Tenant may terminate this
Lease by written notice to Landlord within thirty (30) days after Tenant’s
receipt of Landlord’s Repair Time Estimate. If Tenant is not entitled or elects
not to terminate this Lease pursuant to the preceding sentence, Landlord will
commence the repair and restoration promptly and will diligently prosecute such
work to completion. If during the course of such work Landlord determines that
such repair and restoration may not be completed within two hundred seventy
(270) days after the occurrence of the damage or destruction, then Landlord will
promptly provide Tenant with a revised written schedule for completion of the
repairs and restoration. Tenant may, within ten (10) days after notice of such
revised schedule, inform Landlord in writing that it (a) accepts such revised
schedule (in which case this Lease will remain in full force and effect
according to its terms) or (b) elects to terminate this Lease (in which case
this Lease will terminate as of the date indicated below). If Tenant fails to
respond within ten (10) days after receipt of written notice of such revised
schedule, Tenant will be deemed to have accepted such revised schedule. If the
repair and restoration of the Premises is not actually completed within two
hundred seventy (270) days after the occurrence of the damage or destruction, or
within fourteen (14) days after the applicable revised scheduled completion date
(if any), agreed to by Tenant in writing, then Tenant may terminate this Lease
by written notice to Landlord at any time thereafter and prior to the actual
completion of such repair and restoration in excess of the Threshold Amount. If
Tenant exercises its right to terminate pursuant to this Section 6.04, then this
Lease will terminate as of the date set forth in Tenant’s written notice to
Landlord. If Tenant does not exercise its right to terminate this Lease pursuant
to this Section 6.04, then this Lease will continue in full force and effect
according to its terms.

 

  6.05   Abatement of Rent

 

If the Premises are rendered untenantable by reason of any Insured or Uninsured
Casualty, or if it is impractical for Tenant to continue to operate its business
within the tenantable portion of the Premises, either due to lack of access or
utilities or for any other cause arising as a result of the Insured or Uninsured
Casualty, the Rent and all other charges payable by Tenant under this Lease will
abate for the period from the date of the damage or destruction until the
earlier to occur of (a) ten (10) business days following delivery of the
Premises to Tenant after completion of Landlord’s repair and restoration work or
(b) the date that Tenant reopens for business in the Premises. If only a portion
of the Premises is rendered untenantable by reason of such Insured or Uninsured
Casualty and it is practical for Tenant to continue to operate within the
Premises following such casualty, the Rent and other charges payable by Tenant
will abate proportionately based upon the extent and duration of such period of
untenantability.

 

  6.06   Casualty Near End of Term

 

Anything in this Article 6 to the contrary notwithstanding, if the Premises are
destroyed or substantially damaged by an Insured or Uninsured Casualty during
the last twenty four (24) months of the Term, and the Premises cannot be
completely restored within a period of ninety (90) days from the date of such
damage, this Lease may be terminated upon written notice by either party to the
other given within thirty (30) days after the occurrence of such damage.
However, if at the time of said damage Tenant has a right to

 

13



--------------------------------------------------------------------------------

extend the Term pursuant to Section 2.02 hereof, Landlord may not terminate this
Lease until it has given Tenant notice of Landlord’s intent to terminate this
Lease and Tenant fails to exercise said right of extension within thirty (30)
days after receipt of said notice. If Tenant fails to exercise said right of
extension within thirty (30) days after receipt of such notice from Landlord,
this Lease will terminate effective forty five (45) days after Tenant’s receipt
of said notice from Landlord.

 

  6.07   Waiver

 

Except as otherwise expressly provided in this Article 6, destruction or damage
to the Premises will not terminate this Lease, notwithstanding any laws of
California. If this Lease is terminated pursuant to this Article 6, Tenant will
be relieved from all liabilities hereunder except the liability to pay Rent up
to the date of such casualty and any accrued charges, costs and expenses
required to be paid by Tenant hereunder up to said date. Such termination will
not impair or affect the right of either party hereto to any remedy for breach
by the other of any obligation under this Lease occurring prior to such
termination.

 

ARTICLE 7.

 

INSURANCE, EXONERATION AND INDEMNITY

 

  7.01   Liability Insurance

 

Tenant shall obtain and keep in force during the Term of this Lease a Commercial
General Liability policy of insurance protecting Tenant and Landlord (as an
additional insured) against claims for bodily injury, personal injury or
personal advertising injury, and property damage based upon, involving, or
arising out of the ownership, use, occupancy, or maintenance of the Premises and
all areas appurtenant thereto. Such insurance shall be on an occurrence basis
providing single limit coverage in an amount not less the average limitation
then being maintained by reputable owners or operators of similar space based on
Tenant’s use (and the parties agree that current levels for Casino operation is
not less than Ten Million Dollars and No Cents ($10,000,000.00) per occurrence).
Such insurance shall be with an “Additional Insured-Managers or Landlords of
Property” Endorsement and contain the “Amendment of the Pollution Exclusion” for
damage caused by heat, smoke, or fumes from a hostile fire. Such policy shall
not contain any intra-insured exclusions as between insured persons or entities,
but shall include coverage for liability assumed under this Lease as an “insured
contract” for the performance of Tenant’s indemnity obligations under this
Lease. During the construction, alteration, or repair of any improvements on the
Premises, the party contracting for said construction shall provide and maintain
workers’ compensation and employers’ liability insurance covering all persons
employed in connection with such construction, alteration, or repair and with
respect to whom death or personal injury claims could be asserted against
Landlord, Tenant, or the Premises.

 

  7.02   Property Insurance

 

(a) Building and Improvements. Landlord shall obtain and keep in force during
the Term a policy or policies of insurance insuring against damage to, or
destruction of any improvements comprising the Premises, together with all
fixtures, machinery and equipment therein and thereon. The amount of such
insurance shall be equal to the full replacement

 

14



--------------------------------------------------------------------------------

cost of the improvements comprising the Premises, as such cost shall change from
time to time, or such greater amount as may be required pursuant to Applicable
Laws. Such policy or policies shall insure against all risks of direct physical
loss or damage (including, if mutually approved of by Landlord and Tenant or
required by Landlord’s mortgagee, the perils of flood and/or earthquake if and
to the extent obtainable on commercially reasonable terms, including, without
limitation, coverage for any additional costs resulting from debris removal and
coverage for the enforcement of any ordinance or law regulating the
reconstruction or replacement of any undamaged sections of the Premises required
to be demolished or removed by reason of the enforcement of any Applicable Law
as the result of a covered cause of loss). Such policy or policies shall also
contain an agreed valuation provision (in lieu of any coinsurance clause), and
waiver of subrogation. If such insurance coverage has a deductible clause, the
deductible amount shall not exceed fifty thousand dollars ($50,000) per
occurrence.

 

(b) Rental Value. Landlord shall, in addition, obtain and keep in force during
the Term a policy or policies in the name of Landlord, with loss payable to
Landlord, insuring the loss of the Rent for one (1) year. Such insurance shall
provide that in the event the Lease is terminated by reason of an insured loss,
the period of indemnity for coverage shall be extended beyond the date of the
completion of repairs or replacement of the Premises, to provide for one (1)
full year’s loss of rental revenues from the date of any such loss. Such
insurance shall contain an agreed valuation provision in lieu of any coinsurance
clause, and the amount of coverage shall be adjusted annually to reflect the
projected Rent otherwise payable by Tenant, for the next one (1) year. Tenant
shall be liable for any deductible amount in the event of such loss. Tenant may
obtain its own policy of business interruption insurance.

 

(c) Tenant’s Reimbursement Obligations. Tenant will reimburse Landlord for all
insurance costs incurred under this Section 7.02 (“Reimbursable Insurance
Costs”). Immediately on receipt of each insurance bill covering a Reimbursable
Insurance Cost, Landlord will furnish a copy to Tenant. Tenant will pay the
amount of the Reimbursable Insurance Cost for which it is responsible hereunder
to Landlord within twenty (20) days of its receipt of the insurance bill.

 

  7.03   Tenant’s Property Insurance

 

Tenant, at its sole cost, shall either by separate policy or, at Landlord’s
option, by endorsement to a policy already carried, maintain insurance coverage
on all of Tenant’s personal property in, on, under, or about the Premises
similar in coverage to that carried under Paragraph 7.02 hereof. Such insurance
shall be full replacement cost coverage with a deductible of not to exceed Fifty
Thousand Dollars and No Cents ($50,000.00) per occurrence. The proceeds from any
such insurance shall be used by Tenant for the replacement of personal property.

 

  7.04   Landlord’s Insurance

 

Landlord, at its expense, may obtain and keep in force during the Term of this
Lease a blanket policy of public liability insurance covering the Premises.

 

15



--------------------------------------------------------------------------------

 

  7.05   Insurance Policies

 

Insurance required hereunder shall be kept in companies duly licensed to
transact business in the State of California and if such company is rated,
maintaining during the policy term a “General Policyholders Rating” of at least
A, VIII (or such lesser rating as may be reasonably acceptable to the
non-insuring party), as set forth in the most current issue of “Best’s Insurance
Guide.” Neither party shall do or permit to be done anything which shall
invalidate the insurance policies referred to in this Article 7. With respect to
insurance required of the parties hereunder, the party undertaking to obtain
such insurance (the “Insuring Party”) shall cause to be delivered to the other
party (the “Non-Insuring Party”) certified copies of policies of insurance or
certificates evidencing the existence and amounts of such insurance with the
insureds and loss payable clauses as required by this Lease. No such policy
shall be cancelable or subject to modification except after thirty (30) days
prior written notice from the Insuring Party to the Non-Insuring party. The
Insuring Party shall, at least fifteen (15) days prior to the expiration of such
policies, furnish the Non-Insuring Party with evidence of renewals or “insurance
binders” evidencing renewal thereof, or else the Non-Insuring may order such
insurance and charge the cost thereof to the Insuring Party, which amount shall
be payable upon demand. If an Insuring Party shall fail to procure and maintain
the insurance required to be carried by it under this Article 7, the
Non-Insuring Party may, but shall not be required to, procure and maintain such
insurance, but at the Insuring Party’s expense.

 

The insurance provided for herein may be brought within the coverage of a
so-called “blanket” policy or policies of insurance carried and maintained by
Tenant or Landlord if (i) Landlord and, if requested by Landlord, any mortgagee
of Landlord shall be named as additional insureds or loss payees thereunder as
required in this Article 7, (ii) the coverage afforded Landlord and Tenant shall
not be reduced or diminished by reason of the use of such “blanket” policy or
policies and (iii) all of the other requirements set forth in this Article 7 are
satisfied.

 

  7.06   Waiver of Subrogation

 

To the extent permitted by law and without affecting the coverage provided by
insurance required to be maintained hereunder, Landlord and Tenant each waives
any right to recover against the other (a) damages for injury to or death of
persons, (b) damages to property, (c) damage to the Premises or any part
thereof, and (d) claims arising by reason of any of the foregoing, but only to
the extent that any of the foregoing damages and/or claims are covered (then
only to the extent of such coverage) by insurance actually carried, or required
by this Lease to be carried, by either Landlord or Tenant. This provision is
intended to waive fully, and for the benefit of each party, any rights and/or
claims which might give rise to a right of subrogation in any insurer. Each
party shall cause each insurance policy obtained by it to permit such waiver of
subrogation or to provide that the insurer waives all right of recovery by way
of subrogation against either party in connection with any damage covered by
such policy. If any insurance policy cannot be obtained permitting or providing
for a waiver of subrogation, or is obtainable only by the payment of an
additional premium charge above that charged by insurers issuing policies not
permitting or providing for a waiver of subrogation, the party undertaking to
obtain such insurance shall notify the other party in writing of this fact. The
other party shall have a period of

 

16



--------------------------------------------------------------------------------

fifteen (15) days after receiving the notice either to place the insurance with
an insurer that is reasonably satisfactory to the other party and that will
carry the insurance permitting or providing for a waiver of subrogation, or to
agree to pay the additional premium if such a policy is obtainable at additional
cost. If such insurance cannot be obtained or the party in whose favor a waiver
of subrogation is desired refuses to pay the additional premium charged, the
other party shall be relieved of the obligation to obtain a waiver of
subrogation rights with respect to the particular insurance involved during the
policy period of such insurance, but such obligation shall revive (subject to
the provisions of this Section 7.06) upon the expiration of such policy period.

 

  7.07   Exoneration and Indemnity

 

(a) Tenant shall indemnify Landlord and its Affiliates, and each of their
respective agents, contractors, officers, shareholders and employees and hold
each of them harmless from and against any and all losses, liabilities,
judgments, settlements, causes of action, suits, costs and expenses (including
reasonable attorneys’ fees and other costs of investigation and defense) which
they may suffer or incur by reason of any claim asserted by any person arising
out of, or related to (or allegedly arising out of or related to): (i) Tenant’s
use and occupancy of the Premises, use of the Common Areas and Tenant’s
activities in and about the Premises or the Common Areas including, without
limitation, use or occupancy by Tenant’s employees, suppliers, shippers,
customers and invitees; (ii) any failure by Tenant to perform any material
obligation to be performed by Tenant under the terms of this Lease; or (iii) any
wrongful act, wrongful omission, negligence or willful misconduct of Tenant or
any of its agents, employees, representatives, officers, directors or
independent contractors. If any action or proceeding is brought against Landlord
or any of its Affiliates (or any of their respective agents, contractors,
officers, shareholders or employees) by reason of any such claim, Tenant, upon
Landlord’s request, shall defend the same by counsel reasonably satisfactory to
Landlord, at Tenant’s expense.

 

(b) Landlord shall indemnify Tenant and its affiliates, and each of their
respective agents, contractors, officers, shareholders and employees and hold
each of them harmless from and against any and all losses, liabilities,
judgments, settlements, causes of action, suits, costs and expenses (including
reasonable attorneys’ fees and other cost of investigation and defense) which
they may suffer or incur by reason of any claim asserted by any person arising
out of, or related to (or allegedly or arising out of or related to): (i) any
failure by Landlord to perform any material obligation to be performed by
Landlord under the terms of this Lease; (ii) any wrongful act, wrongful
omission, negligence or misconduct of Landlord or any Affiliate of Landlord or
any of its or their agents, employees, representatives, officers, directors or
independent contractors; and (iii) Landlord’s activities in and about the
Premises or the Common Areas. If any action or proceeding is brought against
Tenant or any of its affiliates (or any of their respective agents, contractors,
officers, shareholders or employees) by reason of any such claim, Landlord upon
Tenant’s request, shall defend the same by counsel satisfactory to Tenant at
Landlord’s expense.

 

17



--------------------------------------------------------------------------------

 

ARTICLE 8.

 

ASSIGNMENT, SUBLETTING, HYPOTHECATION

 

  8.01   Landlord’s Consent Required

 

Except as otherwise provided herein, Tenant will not assign this Lease or,
except as provided below, sublease all or part of the Premises to any third
party without Landlord’s prior written consent which consent shall not be
unreasonably withheld or delayed. Notwithstanding any such consent, no
assignment or sublease shall be effective until the assignee or sublessee shall
have obtained all required permits and licenses to use the Premises for its
permitted uses. In the event of a proposed assignment or sublease requiring
Landlord’s consent, Tenant will give written notice thereof (“Tenant’s Notice”)
to Landlord indicating the general nature of the proposed transaction, and the
proposed assignee’s or subtenant’s identity and financial condition and the
contemplated use of the Premises or the portion to be subleased, as the case may
be. If an assignee or sublessee is required to be licensed by the California
Gambling Commission (the “Commission”), Tenant agrees to provide Landlord with
the same information, at the same time, as the proposed assignee or sublessee
provides to the Commission in connection with such licensing. Landlord will
notify Tenant in writing within thirty (30) days after the date of Tenant’s
Notice as to whether Landlord grants or withholds its consent to the proposed
assignment or subletting and, if such consent is withheld, describing in
reasonable detail the basis therefor. Landlord has heretofore approved Century
Gaming Management, Inc., a California corporation (“CGM”), as the Casino
Operator. If, at any time, Tenant proposes to sublease the Premises to a casino
operator other than CGM, the requirements of this Section 8.01 shall apply. In
respect of such a sublease, (i) Tenant shall notify Landlord of such proposal
(the “Sublease Notice”) at least sixty (60) days prior to the date such sublease
term is to commence, which notice shall include the identity of the proposed
sublessee (the “Proposed Sublessee”), the equity owners and any other principals
managing the affairs of the Proposed Sublessee together with financial
statements for the Proposed Sublessee, if available (collectively, the
“Sublessee Information”), and (ii) Tenant or the Proposed Sublessee shall
provide Landlord with copies of any applications, forms, data and information
provided to the California Gaming Commission in connection with the licensing of
the Proposed Sublessee and not already provided as part of the Sublessee
Information (collectively, the “Gaming Submittals”). Landlord, in the exercise
of its reasonable judgment, may also request additional information concerning
the Proposed Sublessee. If Landlord shall have received the Sublease Notice, the
Sublessee Information and the Gaming Submittals and thereafter rejects a
Proposed Sublessee which has been duly licensed as an operator of a casino by
the California Gaming Commission, Tenant shall be entitled to an abatement of
rent for the period commencing on the latter to occur of (A) the date sixty (60)
days after the date that Landlord shall have received all of the Sublease
Notice, the Sublessee Information and the Gaming Submittals, and (B) the date
that the California Gaming Commission issues a license to the Proposed
Sublessee, and ending on the date that the Landlord and Tenant agree on the
identity of a mutually acceptable and licensed sublessee. Notwithstanding
anything to the contrary contained herein, Tenant may freely sublease the
meeting rooms, restaurants, retail areas or similar portions of the Premises
from time to time, without the consent of Landlord.

 

18



--------------------------------------------------------------------------------

 

  8.02   Future Consents/Tenant’s Liability

 

Landlord’s consent to one assignment or sublease will not be deemed to
constitute its consent to any future assignments or subleases, whether by Tenant
or any assignee or subtenant. No assignment of this Lease or sublease will
relieve Tenant of its obligations hereunder with respect to the balance of the
Term; provided, however, that if the assignee has a net worth in excess of Two
Hundred Million Dollars ($200,000,000) (“Minimum Net Worth”) at the time of the
assignment, and assumes the obligations of Tenant hereunder accruing from and
after the assignment, Tenant shall be released of all obligations and
liabilities hereunder accruing subsequent to the assignment. Any assignment or
subletting hereunder will be pursuant to an instrument reasonably satisfactory
to Landlord, and the assignee or subtenant will agree for the benefit of
Landlord to be bound by, assume and perform all the terms, covenants and
conditions thereafter to be performed by or applicable to Tenant hereunder. Any
purported assignment or subletting not in compliance with this Article 8 will be
null and void and will constitute a breach of this Lease.

 

  8.03   Tenant Affiliates

 

Notwithstanding anything to the contrary herein, Landlord’s consent will not be
required for any assignment or subletting to a Tenant Affiliate. “Tenant
Affiliate” will mean any of the following: (i) any person directly or indirectly
controlling or controlled by or under common control with Tenant; (ii) any
person which succeeds to the interest of Tenant under this Lease by reason of
the merger, consolidation or dissolution of Tenant; and (iii) any person
acquiring all or substantially all of the operating assets of Tenant or any of
its divisions. “Person” will mean one or more human beings or legal entities or
other artificial persons, including, without limitation, partnerships,
corporations, firms, associations, groups, limited liability companies or
partnerships, trusts, estates and any combination of human beings and legal
entities.

 

  8.04   Assignment Restrictions

 

Any attempt to assign or otherwise transfer this Lease or to sublet space in the
Premises without any required Landlord consent shall be void and shall, at the
option of Landlord, terminate this Lease.

 

ARTICLE 9.

 

EMINENT DOMAIN

 

  9.01   Effect on Lease

 

If the Premises or any portion thereof are taken or damaged, including severance
damage, under the power of eminent domain or by inverse condemnation or for any
public or quasi-public use, or voluntarily conveyed or transferred in lieu of an
exercise of eminent domain or while condemnation proceedings are pending (all of
which are herein called “condemnation”), this Lease shall terminate as to the
part so taken as of the date the condemning authority takes title or possession,
whichever first occurs. If so much of the Premises is taken by condemnation that
the remainder is unsuitable for Tenant’s continued occupancy for the uses and
purposes for which the Premises are leased, Tenant shall have the option,
exercisable only by written notice to Landlord within thirty (30) days after

 

19



--------------------------------------------------------------------------------

Landlord shall have given Tenant written notice of such taking (or in the
absence of such notice, within thirty (30) days after the condemning authority
shall have taken title or possession, whichever first occurs), to terminate this
Lease as of the later of the date the condemning authority takes such title or
possession (whichever first occurs) or the date Tenant vacates the Premises;
provided, however, that if Landlord disagrees with Tenant’s determination that
the portion of the Premises remaining after condemnation is unsuitable for
Tenant’s occupancy, such controversy shall be settled by arbitration in Los
Angeles, California in accordance with the commercial arbitration rules of the
American Arbitration Association then in effect. In the event that less than all
of the Premises shall be taken by condemnation and Tenant does not elect to
terminate this Lease in accordance with the foregoing, this Lease shall remain
in full force and effect as to the portion of the Premises remaining, except
that the Base Rent and applicable Additional Rent shall be reduced in the same
ratio that the floor area of the portion of the Premises taken by such
condemnation bears to the floor area of the Premises immediately before such
condemnation.

 

  9.02   Award

 

In the event of any Taking, whether whole or partial, Landlord and Tenant shall
be entitled to receive and retain such separate awards and portions of lump sum
awards as may be allocated to their respective interests in any condemnation
proceedings.

 

  9.03   Rebuilding

 

In the event that this Lease is not terminated by reason of such condemnation,
Landlord shall, to the extent of the awards applicable to the building of which
the Premises are a part actually received by Landlord and Tenant in connection
with such condemnation, and subject to the provisions of any Landlord’s mortgage
concerning the application of condemnation proceeds, cause such restoration and
repair to the remaining portion of the Premises to be done as may be necessary
to restore them to an architectural and usable whole reasonably suitable for the
conduct of the business of Tenant.

 

ARTICLE 10.

 

TENANT’S BREACH; LANDLORD’S REMEDIES

 

  10.01   Tenant’s Breach

 

The occurrence of any one of the following events shall constitute an “Event of
Default” and a breach of this Lease by Tenant:

 

(a) The failure by Tenant to make any payment of Base Rent, Additional Rent or
other payment required to be made by Tenant hereunder, as and when due, where
such failure shall continue for a period of five (5) days after written notice
thereof from Landlord to Tenant; provided, however, that no such notice shall be
required if, during the preceding twelve (12) calendar months, Landlord shall
have provided three (3) such notices.

 

(b) The failure by Tenant to observe or perform any of the material covenants or
obligations under this Lease to be observed or performed by Tenant, other than
as specified in subsections (a) and (d) of this Section 10.01, where such
failure shall continue for a period of thirty (30) days after written notice
thereof from Landlord to Tenant (provided

 

20



--------------------------------------------------------------------------------

however, that if the default involves a hazardous condition or substance, Tenant
shall have such shorter cure period as Landlord shall specify in writing in its
written notice to Tenant of the default if such shorter period is reasonable
under then existing circumstances, such as imminent danger of spread of
contaminants or other danger to persons or health); provided, however, that if
the nature of such failure is such that more than thirty (30) days are
reasonably required for its cure, then Tenant shall not be in default if Tenant
shall commence such cure within said 30-day period and thereafter diligently
prosecutes such cure to completion.

 

(c) The abandonment of the Premises (or a substantial portion thereof) by
Tenant.

 

(d) The appointment by any court of a receiver, interim trustee or trustee to
take possession of any asset or assets of Tenant, said receivership or
trusteeship remaining undischarged for a period of sixty (60) days.

 

(e) A general assignment by Tenant for the benefit of creditors.

 

(f) The filing of a voluntary petition by Tenant in bankruptcy or any other
petition under any section or chapter of the Bankruptcy Code or any similar law,
whether state, federal or foreign, for the relief of debtors.

 

(g) The filing against Tenant of an involuntary petition or any other petition
under any section or chapter of the Bankruptcy Code or any similar law, whether
state, federal or foreign, for the relief of debtors by the creditors of Tenant,
said petition remaining undischarged for a period of sixty (60) days.

 

(h) The levy, attachment, execution or judicial seizure of Tenant’s interest in
this Lease or all or any substantial part of the properties and assets of
Tenant, such attachment, execution or other seizure remaining undismissed or
undischarged for a period of fifteen (15) days after the levy thereof.

 

(i) The admission in writing by Tenant of its inability to pay its respective
debts or perform its obligations as they become due.

 

(j) The calling of a meeting of the creditors representing a significant portion
of the unsecured liabilities of Tenant for the purpose of effecting a
moratorium, extension, composition or any of the foregoing.

 

(k) The occurrence of any of the events specified in subsections (e) through
(l), inclusive, with respect to any general partner of Tenant (if Tenant is a
partnership) or any guarantor of Tenant’s obligations under this Lease.

 

(l) The occurrence of any event which expressly constitutes an incurable breach
of this Lease.

 

The notices specified in subsections (a) and (b) of this Section 10.01 shall be
in lieu of, and not in addition to, any notices required under California Code
of Civil Procedure Section 1161 or any successor statute.

 

21



--------------------------------------------------------------------------------

 

  10.02   Landlord’s Remedies

 

In the event of an Event of Default under Section 10.01 then Landlord, in
addition to any other rights or remedies it may have at law, in equity or
otherwise, shall have the following rights:

 

(a) Landlord shall have the right to terminate this Lease and Tenant’s right to
possession of the Premises by giving written notice of termination to Tenant. No
act by Landlord other than giving express written notice to Tenant shall
terminate this Lease or Tenant’s right to possession of the Premises. Should
Landlord at any time terminate this Lease for any breach, in addition to any
other remedy it may have, it is hereby agreed by Landlord and Tenant that the
damages Landlord shall be entitled to recover under this Lease shall include
without limitation:

 

  (i)   The worth, at the time of award, of the unpaid Rent that has been earned
at the time of the termination of this Lease;

 

  (ii)   The worth, at the time of award, of the amount by which the unpaid Rent
that would have been earned after the date of termination of this Lease until
the time of award exceeds the amount of the loss of Rent that Tenant proves
could have been reasonably avoided;

 

  (iii)   The worth, at the time of award, of the amount by which the unpaid
Rent for the balance of the stated term hereof (determined without regard to the
termination of this Lease for Tenant’s breach) after the time of award exceeds
the amount of the loss of Rent that Tenant proves could be reasonably avoided;
and

 

  (iv)  

Any other amount necessary to compensate Landlord for all detriment proximately
caused by Tenant’s breach, including, but not limited to, the costs and expenses
(including attorneys’ fees, court costs, advertising costs and brokers’
commissions) of recovering possession of the Premises, removing persons or
property therefrom, placing the Premises in good order, condition and repair,
preparing and altering the

 

22



--------------------------------------------------------------------------------

 

     Premises for reletting and all other costs and expenses of reletting.

 

“The worth, at the time of award,” as used in subparagraphs (i) and (ii) above
shall be computed by allowing interest at the Agreed Rate. “The worth at the
time of award,” as referred to in subparagraph (iii) above shall be computed by
discounting the amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award, plus one percent (1%). The terms “Rent” and
“Rents” as used in this Section 10.02 shall include the Rent, and all Additional
Rent and all other fees and charges required to be paid by Tenant pursuant to
the provisions of this Lease.

 

(b) Even though Tenant has breached or defaulted under this Lease and abandoned
the Premises, this Lease shall continue in effect for so long as Landlord does
not terminate by express written notice Tenant’s right to possession, and
Landlord may enforce all of its rights and remedies under this Lease., including
but not limited to the right to recover all Rents as they become due hereunder.

 

(c) In addition, Landlord shall have the right to:

 

(1) Continue the Lease and Tenant’s right to possession in effect (under
California Civil Code Section 1951.4) after Tenant’s breach and abandonment and
recover the Rent as it becomes due, whether or not Tenant shall have abandoned
the Premises.

 

(2) Re-enter the Premises and remove all persons or property from the Premises.
Property may be stored or disposed of as provided under applicable law. Acts of
re-entry or maintenance or preservation, efforts to relet the Premises, or the
appointment of a receiver to protect the Landlord’s interest under the Lease,
shall not constitute a termination of the Tenant’s right to possession unless
Landlord has given a written notice of such election to Tenant.

 

(3) Pursue any other remedy now or hereafter available to Landlord under the
laws or judicial decisions of the state wherein the Premises are located.

 

(d) The expiration or termination of this Lease and/or the termination of
Tenant’s right to possession shall not relieve Tenant from liability under any
indemnity provisions of this Lease as to matters occurring or accruing during
the term hereof or by reason of Tenant’s occupancy of the Premises.

 

  10.03   Right to Cure Tenant’s Default

 

If, after the expiration of any cure or notice period, Tenant has failed to do
any act required to be done by Tenant hereunder, Landlord may (but without being
obligated to do so) cure such failure at Tenant’s cost. If Landlord at any time,
by reason of Tenant’s failure to comply with the provisions of this Lease, pays
any sum or does any act that requires the payment of any sum, the sum paid by
Landlord shall be due immediately from Tenant to Landlord at the time the sum is
paid and, if paid at a later date, shall bear interest at the Agreed Rate from
the date the sum is paid by Landlord until Landlord is reimbursed by Tenant.
Such sum, together with interest thereon, shall be Additional Rent hereunder.

 

23



--------------------------------------------------------------------------------

 

  10.04   Landlord’s Remedies Not Exclusive

 

The several rights and remedies herein granted to Landlord shall be cumulative
and in addition to any others to which Landlord is or may be entitled by law or
in equity, and the exercise of one or more rights or remedies shall not
prejudice or impair the concurrent or subsequent exercise of any other rights or
remedies which Landlord may have and shall not be deemed a waiver of any of
Landlord’s rights or remedies or to be a release of Tenant from any of Tenant’s
obligations, unless such waiver or release is expressed in writing and signed by
Landlord.

 

  10.05   Receipt of Rents

 

Landlord’s acceptance of full or partial payment of Rent following any Event of
Default shall not constitute a waiver of such Event of Default.

 

ARTICLE 11.

 

LANDLORD’S DEFAULT; TENANT’S REMEDIES

 

  11.01   Landlord’s Default

 

The failure by Landlord to observe or perform any of the material covenants or
obligations under this Lease to be observed or performed by Landlord where such
failure shall continue for a period of thirty (30) days after written notice
thereof from Tenant to Landlord shall constitute a default of this Lease by
Landlord; provided, however, that if the nature of such failure is such that
more than thirty (30) days are reasonably required for its cure, then Landlord
shall not be in default if Landlord shall commence such cure within said 30-day
period and thereafter diligently prosecutes such cure to completion.

 

  11.02   Tenant’s Remedies

 

(a) In the event of Landlord’s default under Section 11.01 after the expiration
of any applicable cure period, in addition to any other rights or remedies it
may have at law, in equity or otherwise, Tenant, acting reasonably, shall have
the right but not the obligation to cure Landlord’s default, at Landlord’s
expense. If Tenant at any time, by reason of Landlord’s failure to comply with
the provisions of this Lease, pays any sum or does any act that requires the
payment of any sum, the sum paid by Tenant shall be due immediately from
Landlord to Tenant at the time the sum is paid and, if paid at a later date,
shall bear interest at the Agreed Rate from the date the sum is paid by Tenant
until Tenant is reimbursed by Landlord. In no event will such deduction be the
basis of forfeiture of this Lease nor constitute a default in the payment of
Rent unless Tenant fails to pay the amount of such deduction within ten (10)
days after Tenant’s receipt of notice of a final adjudication that such amount
is owing to Landlord.

 

(b) Tenant may recover from Landlord any and all damages or expenses suffered or
incurred by Tenant as a result of such Landlord’s Default; and

 

(c) Tenant may obtain and enforce an order of specific performance against
Landlord, or may enforce any other remedy available to Tenant at law or in
equity.

 

24



--------------------------------------------------------------------------------

 

  11.03   Tenant’s Remedies Not Exclusive

 

The several rights and remedies herein granted to Tenant shall be cumulative and
in addition to any others to which Tenant is or may be entitled by law or in
equity (provided, however, that Tenant waives any offset rights it may have),
and the exercise of one or more rights or remedies shall not prejudice or impair
the concurrent or subsequent exercise of any other rights or remedies which
Tenant may have and shall not be deemed a waiver of any of Tenant’s rights or
remedies or to be a release of Landlord from any of Landlord’s obligations,
unless such waiver or release is expressed in writing and signed by Tenant.

 

  11.04   Payment of Rents

 

Tenant’s full or partial payment of Rent following any default of Landlord under
this Lease shall not constitute a waiver of such default.

 

ARTICLE 12.

 

HAZARDOUS SUBSTANCES

 

  12.01   Tenant’s Obligations.

 

Tenant will not generate, bring onto, use, store or dispose of any Hazardous
Substance (as hereinafter defined) on or about the Premises except for such
substances that are reasonably required in the ordinary course of Tenant’s
business conducted on the Premises or otherwise approved in writing by Landlord.
Tenant will use, store and dispose of all such Hazardous Substances in
compliance with all applicable statutes, ordinances and regulations in effect
during the Lease Term that relate to public health and safety and protection of
the environment (“Environmental Laws”). Tenant will, at its sole cost and
expense, clean-up and remediate any Hazardous Substance released on or about the
Premises by Tenant and will indemnify, defend and hold harmless Landlord from
and against any and all damages, liabilities, judgments, costs, claims, liens,
expenses, penalties and attorneys fees, relating to Hazardous Substances, if
any, brought onto the Premises by Tenant or Tenant’s agents or employees.

 

  12.02   Notice of Release or Investigation

 

If during the Term of this Lease either party becomes aware of (i) any actual or
threatened release of any Hazardous Substance on, under, or about the Premises,
or (ii) any inquiry, investigation, proceeding or claim by any government agency
or other person regarding the presence or alleged presence of any Hazardous
Substance on, under or about the Premises, that party will give the other party
written notice of the release, inquiry, investigation, proceeding or claim
within five (5) days after learning about it and will simultaneously furnish to
the other party copies of any correspondence, claims, notices of violations,
reports or other writings received or sent by the party providing notice that
pertain to the release or investigation.

 

  12.03   Definition of “Hazardous Substance”

 

For purposes of this Lease, the term “Hazardous Substance” means: (i)any
“hazardous substance,” as that term is defined in the Comprehensive
Environmental

 

25



--------------------------------------------------------------------------------

Response, Compensation, and Liability Act of 1980 (CERCLA) (42 United States
Code sections 9601-9675); (ii) “hazardous waste,” as that term is defined in the
Resource Conservation and Recovery Act of 1976 (RCRA) (42 United States Code
sections 6901-6992k); (iii) any pollutant, contaminant, or hazardous, dangerous,
or toxic chemical, material, or substance, within the meaning of any other
applicable federal, state, or local law, regulation, ordinance, or requirement
(including consent decrees and administrative orders imposing liability or
standards of conduct concerning any hazardous, dangerous, or toxic waste,
substance, or material, now or hereafter in effect); (iv) petroleum, crude oil
or any fraction thereof; (v) radioactive material, including any source, special
nuclear, or byproduct material as defined in 42 United States Code sections
2011-2297g-4; (vi) asbestos in any form or condition; and (vii) polychlorinated
biphenyls (“PCBs”) and substances or compounds containing PCBs.

 

ARTICLE 13.

 

SUBORDINATION, NON-DISTURBANCE and attornment

 

Concurrently with the mutual execution of this Lease, Landlord, Tenant and each
Landlord’s mortgagee shall execute and deliver a Non-Disturbance, Subordination
and Attornment Agreement in substantially the form attached as Exhibit D to this
Lease (“Non-Disturbance Agreement”). If a non-disturbance agreement reasonably
satisfactory to Tenant is not executed by each existing Landlord’s mortgagee and
by Landlord by said date, Tenant may at any time thereafter and prior to its
actual receipt of such an executed non-disturbance agreement terminate this
Lease upon written notice to Landlord. At the election of any subsequent
mortgagee of Landlord, the rights of Tenant hereunder will be subject and
subordinate to such mortgagee’s Encumbrance (as hereinafter defined); provided,
however, that such subordination of Tenant’s rights will only be effective if
prior to or concurrently therewith, Tenant receives a commercially reasonable
Non-Disturbance Agreement executed by Landlord and such mortgagee, which
Non-Disturbance Agreement Tenant also agrees to execute. If Landlord’s interest
in the Premises is acquired by any ground lessor, beneficiary under a deed of
trust, mortgagee, or purchaser at the foreclosure sale, Tenant shall attorn to
any transferee of or successor to Landlord’s interest in the Property who has
previously delivered to Tenant a Non-Disturbance, Subordination and Attornment
Agreement consistent with this Article 13. For purposes of this Lease, the term
“Encumbrance” will mean each deed of trust, mortgage, or other written security
device or agreement which now encumbers, or may in the future encumber the
Premises or any part thereof, and the note or other obligation it secures, and
each lease of which Landlord is the lessee which covers, or may in the future
cover, the Premises or any part thereof; and the terms “Landlord’s mortgagee”
and “mortgagee of Landlord” include the mortgagee under each such mortgage, the
beneficiary under each such deed of trust, and the lessor under each such ground
lease.

 

ARTICLE 14.

 

TAXES AND OTHER CHARGES

 

  14.01   Payment of Taxes

 

Landlord shall pay all real estate taxes and general and special assessment
levied and assessed against the Property and the improvements thereon.

 

26



--------------------------------------------------------------------------------

 

  14.02   Tenant’s Obligations

 

(a) Tenant shall reimburse Landlord, as Common Area Charges under Section 3.02,
for any and all real estate taxes and general or special assessments levied and
assessed against the Premises or upon, allocable to, or measured by or on the
gross or net rent payable hereunder, but excluding (i) inheritance, estate,
succession or transfer taxes of Landlord, (ii) income, excise, franchise or
gross profits taxes on Landlord or any other taxes imposed on or measured by the
net income of Landlord from all sources.

 

(b) Tenant shall pay prior to delinquency all taxes assessed against and levied
upon trade fixtures, furnishings, equipment and all other personal property of
Tenant contained in the Premises or elsewhere. Tenant shall cause said trade
fixtures, furnishings, equipment and all other personal property to be assessed
and billed separately from the real property or Landlord. If any of Tenant’s
said personal property shall be assessed with Landlord’s real property, Tenant
shall pay Landlord the taxes attributable to Tenant within ten (10) days after
receipt of a written statement setting forth the taxes applicable to Tenant’s
property.

 

  14.03   Right to Contest

 

Landlord shall, at the request of Tenant and at Tenant’s sole cost and expense,
seek a reduction in the assessed valuation of the Premises or otherwise contest
any real property taxes or assessments applicable to the Premises. If so
requested by Tenant, Landlord will join in such proceeding or contest or permit
it to be brought in Landlord’s name, and will otherwise cooperate with Tenant in
connection with any such proceeding or contest. In the event Landlord is
successful in any such proceeding or contest, Landlord will promptly pay over to
Tenant the amount of any refund or rebate of overpaid taxes received by Landlord
from the taxing authority attributable to the Premises.

 

ARTICLE 15.

 

UTILITY AND OTHER SERVICES

 

  15.01   Utility Charges

 

Landlord shall make application and otherwise arrange, and pay or cause to be
paid all charges for water, sewer, gas, electricity, light, power, telephone and
any other utility services used in or on or supplied to or for the Premises, or
any part thereof. Tenant shall pay a pro rata share of such charges based upon
Tenant’s use. The Parties shall act in good faith to agree on Tenant’s pro rata
share on an annual basis. Landlord at its sole cost and expense shall use
commercially reasonable efforts to cause the providers of all such utilities to
install separate meters for the utilization thereof at the Premises. From and
after the completion of such separate metering, all future utility expenses in
respect thereof (including any taxes thereon) shall be paid by Tenant directly
to such provider. Upon the request of Landlord, Tenant shall deliver to Landlord
copies of all invoices or bills for such charges with evidence reasonably
satisfactory to Landlord that such charges have been paid.

 

27



--------------------------------------------------------------------------------

 

  15.02   Security; Landlord Nonresponsibility; Indemnity

 

Tenant expressly agrees that Tenant shall have the sole responsibility for
providing surveillance and security relating to the Premises and the persons
therein and the activities conducted in and about Premises, including, without
limitation, surveillance necessary to maintain the integrity of the casino
activities, and Landlord shall have no responsibility with respect thereto.
Under no circumstances, and in no event, shall Landlord be liable to Tenant, any
Subtenant or any other person by reason of any theft, burglary, robbery,
assault, trespass, arson, unauthorized entry, vandalism, or any other act of any
person (other than a duly authorized agent of Landlord) occurring in or about
the Premises, and Tenant shall indemnify Landlord and its agents, contractors
and employees and hold each of them harmless from and against any and all
losses, liabilities, judgments, costs or expenses (including reasonable
attorneys’ fees and other costs of investigation or defense) which they may
suffer or incur by reason of any claim asserted by any person arising out of, or
related to, any of the foregoing.

 

ARTICLE 16.

 

GENERAL PROVISIONS

 

  16.01   Estoppel Certificates

 

Either party shall, without charge, at any time and from time to time, within
ten (10) business days after request by the other party, deliver a written
certificate duly executed and acknowledged, certifying to the requesting party,
or any other person or entity specified by the requesting party:

 

(a) That this Lease is unmodified and in full force and effect, or if there has
been any modification, that the same is in full force and effect as so modified,
and identifying any such modification;

 

(b) Whether or not to the knowledge of the certifying party there are then
existing any offsets or defenses in favor of such party against the enforcement
of any of the terms, covenants and conditions of this Lease and, if so,
specifying the same, and also whether or not to the knowledge of the certifying
party, the requesting party has observed and performed all of the terms,
covenants and conditions on its part to be observed and performed, and, if not,
specifying the same;

 

(c) The dates to which Base Rent, Additional Rent and all other charges
hereunder have been paid; and

 

(d) Any other matter which reasonably relates to the tenancy created hereby and
the contractual relationship between Landlord and Tenant.

 

The failure of the certifying party to deliver such certificate within five (5)
business days after a second written request shall constitute a default
hereunder and shall be conclusive upon Landlord, Tenant and any other person,
firm or corporation for whose benefit the certificate was requested, that this
Lease is in full force and effect without modification except as may be
represented by the requesting party, and that there are no uncured defaults on
the part of the requesting party. If the certifying party does not deliver

 

28



--------------------------------------------------------------------------------

such certificate to the requesting party or such person designated by the
requesting party within such 10-day period, the certifying party shall be liable
to the requesting party for all damages, losses, costs and expenses proximately
resulting from the certifying party’s failure to timely deliver such
certificate. If the certifying party makes any false statement or claim in any
such certificate, the certifying party shall be liable to the requesting party
for all damages, losses, costs and expenses proximately resulting therefrom.

 

  16.02   Landlord’s Right of Entry

 

Landlord and its authorized representatives may, at reasonable times and on not
less than forty-eight (48) hours prior written notice to Tenant, and accompanied
by a representative of Tenant, enter the Premises to: (i) inspect the Premises;
(ii) show the Premises to prospective purchasers or mortgagees and, during the
last nine (9) months of the Lease Term, to prospective tenants; (iii) serve,
post and keep posted notices or non-responsibility or other notices required by
law or permitted by this Lease; (iv) perform any repairs, replacements or
maintenance required of Landlord hereunder; or (v) perform any covenants of
Tenant that Tenant fails to perform, in accordance with Section 10.03. To the
extent reasonably practicable, Landlord will exercise its rights under this
Section 16.02 in such a manner as to minimize the Impact on Tenant’s business in
and occupancy of the Premises. Notwithstanding anything to the contrary herein,
Landlord and its authorized representatives may enter the Premises without any
advance notice when necessary to address an emergency situation which poses a
threat of imminent bodily harm or substantial property damage.

 

  16.03   Waiver

 

No waiver of any breach of any covenant or condition herein contained shall be
effective unless such waiver is in writing, signed by the aggrieved party and
delivered to the breaching party. The waiver by the aggrieved party of any such
breach or breaches, or the failure by the aggrieved party to exercise any right
or remedy in respect of any such breach or breaches, shall not constitute a
waiver or relinquishment for the future of any such covenant or condition or of
any subsequent breach of any such covenant or condition nor bar any right or
remedy of the aggrieved party in respect of any such subsequent breach. The
receipt of any Rent after the expiration of any cure period provided for in this
Lease (regardless of any endorsement on any check or any statement in any letter
accompanying any payment of Rent) by Landlord shall not operate as an accord and
satisfaction or a waiver of the right of Landlord to enforce the payment of
Rents previously due or as a bar to the termination of this Lease or the
enforcement of any other remedy for default in the payment of such Rents
previously due, or for any other breach of this Lease by Tenant.

 

  16.04   Surrender of Premises; Holding Over

 

Tenant shall, at the end of the Term, surrender the Premises to Landlord
together with any personal property therein belonging to Landlord and
alterations made thereto, in good order, repair, and condition, except for
damage caused by casualty or by subsidence or other earth movement,
obsolescence, ordinary physical depreciation, or ordinary wear and tear, or by
Landlord’s failure to perform its obligations under this Lease, and except for
the matters and things which Landlord is required to do or repair under this
Lease. Tenant shall

 

29



--------------------------------------------------------------------------------

have the right at any time on or before the termination of this Lease to remove
from the Premises all merchandise, signs, fixtures, furniture, furnishings,
partitions, and equipment installed and owned by Tenant; provided, however,
Tenant shall repair any damage to the Premises caused by any such removal.
Heating, ventilating, air conditioning, plumbing, bulkheads, partition walls,
ceilings, electrical and sprinkler equipment, and other permanent fixtures and
alterations shall not be removed by Tenant. If Tenant holds over after the
expiration or earlier termination of the Term, Tenant will become a tenant from
month to month upon the same terms as herein provided except that Base Rent
shall be an amount equal to one hundred and fifty percent (150%) of the Base
Rent payable prior to such expiration or termination. Such month to month
tenancy will continue until the tenancy is terminated at the end of any month by
the giving of at least thirty (30) days written notice by either party hereto to
the other.

 

  16.05   Notices

 

Wherever in this Lease one party to this Lease is required or permitted to give
or serve a notice, statement, request or demand to or on the other, such notice,
statement, request or demand shall be given or served upon the party to whom
directed in writing and shall be delivered personally or forwarded by registered
or certified mail, postage prepaid, return receipt requested, or by prepaid
express mail or overnight courier, addressed to Landlord or Tenant, as the case
may be, at the address of that party set forth below with copies to be sent
concurrently as follows:

 

If to Tenant:

  

Hollywood Park, Inc.

4400 Macarthur Blvd.

Suite 380

Newport Beach, CA 92660

Attention: G. Michael Finnigan

With a copy to:

  

Irell & Manella LLP

1800 Avenue of the Stars

Suite 900

Los Angeles, CA 90067

Attention: Sandra G. Kanengiser

If to Landlord:

  

Churchill Downs California Company

1050 South Prairie Avenue

Inglewood, California 90306-0369

Attention: President

With a copy to:

  

Churchill Downs Incorporated

700 Central Avenue

Louisville, Kentucky 40208

Attention: John R. Long, Chief Operating Officer

 

 

 

 

 

 

 



 

 

30



--------------------------------------------------------------------------------

Either party may change its address for notice by written notice given to the
other in the manner hereinabove provided. Any such notice, statement, request or
demand shall be deemed to have been duly given or served on the date personally
delivered or two (2) business days after the date deposited in the United States
mail in accordance with this Section 16.05.

 

  16.06   Partial Invalidity; Construction

 

If any term or provision of this Lease or the application thereof to any person
or circumstance shall to any extent be held to be invalid or unenforceable, the
remainder of this Lease, or the application of such term or provision to persons
or circumstances other than those as to which it has been held invalid or
unenforceable, shall not be affected thereby, and each term and provision of
this Lease shall be valid and be enforced to the fullest extent permitted by
law. This Lease shall be governed by and construed under the laws of the State
of California. When required by the context of this Lease, the singular shall
include the plural, and the neuter shall include the masculine and feminine.

 

  16.07   Captions

 

The captions and headings in this Lease are inserted only as a matter of
convenience and for reference, and they in no way define, limit or describe the
scope of this Lease or the intent of any provision hereof.

 

  16.08   Memorandum of Lease

 

Concurrently herewith the parties have executed a Memorandum of Lease which will
be promptly recorded in the Official Records of the City and County of Los
Angeles. This Lease and said Memorandum of Lease will be construed together as
one instrument provided, however, that the terms, covenants and conditions of
this Lease will control over such Memorandum.

 

  16.09   Readerboard Signs

 

Tenant shall retain its exposure on the Readerboard Signs consistent with the
fixed and electronic exposure currently dedicated to the Hollywood Park-Casino.
In the event Landlord sells or otherwise transfers its rights in the Readerboard
Signs, such sale or transfer shall be subject to Tenant’s rights hereunder for
the term of the Lease and the Extension Period. Landlord shall be entitled to
retain all revenue received from third parties for the use of the Readerboard
Signs and shall bear sole responsibility for the maintenance and repair and
payment of all utility and other expenses of the Readerboard Signs.

 

  16.10   Signage

 

Subject to compliance with Applicable Laws, Tenant may install its signs on the
Premises at its sole cost and expense. Tenant will be responsible for the
maintenance and repair of such signs, and will remove such signs at its expense
at the end of the Term. Tenant shall be responsible for repairs to the
improvements (including the roof) arising as a result of the maintenance or
removal of signage. Any such signage installed after the Commencement Date
visible from outside of the Premises shall be subject to Landlord’s

 

31



--------------------------------------------------------------------------------

prior approval, not to be unreasonably withheld or delayed. Landlord will not
take any action on or about the Property that will obstruct the visibility of
such signs.

 

  16.11   Brokers’ Commissions

 

Each party represents and warrants to the other party that it has had no
dealings with any broker, finder or agent in connection with the subject matter
of this Lease or any of the transactions contemplated hereby. Each party agrees
to defend, indemnify and hold harmless the other party from any claim, suit,
liability, cost or expense (including attorneys’ fees) with respect to brokerage
or finder’s fees or commissions or other similar compensation alleged to be
owing on account of such party’s dealings (or alleged dealings) with any real
estate broker, agent, finder or other person.

 

  16.12   Attorneys’ Fees

 

(a) In the event of any litigation between Landlord and Tenant alleging a breach
of this Lease by either party, or seeking a declaration of the rights of the
parties hereunder, the losing party shall pay to the prevailing party its costs
of litigation including reasonable attorneys’ fees.

 

(b) Each party shall reimburse the other party, upon demand, for all costs and
expenses (including attorneys’ fees) incurred by such party in connection with
any bankruptcy proceeding, or other proceeding under Title 11 of the United
States Code (or any successor or similar law) involving the other party.

 

  16.13   Counterparts

 

This Lease may be executed in two or more counterparts, each of which may be
deemed an original, but all of which together shall constitute one and the same
instrument.

 

  16.14   Sole Agreement

 

This Lease contains all of the agreements of the parties hereto with respect to
the matters covered hereby, and no prior agreements, oral or written, or
understandings or representations of any nature whatsoever pertaining to any
such matters shall be effective for any purpose unless specifically incorporated
in the provisions of this Lease or said agreements.

 

  16.15   Successors and Assigns

 

Subject to the provisions hereof relative to assignment, this Lease shall be
binding upon and inure to the benefit of the successors and assigns of the
respective parties hereto, and the terms “Landlord” and “Tenant” shall include
the respective successors and assigns of such parties. In the event Landlord
sells or otherwise transfers its interest as Landlord in and to this Lease
(other than a transfer or assignment to a lender for purposes of security),
Landlord will be released from all liability and obligations under this Lease
that accrue after the effective date of transfer, subject to the following
restrictions: (i) Landlord will not be released from its obligations under this
Lease unless the transferee assumes in writing, for the benefit of Tenant,
Landlord’s obligations under this Lease from and after the date of

 

32



--------------------------------------------------------------------------------

transfer; and (ii) nothing contained herein shall release or be construed to
release Landlord from any of its obligations or liabilities under this Lease
that accrue before the date of transfer.

 

  16.16   Time is of the Essence

 

Time is of the essence with respect to the performance or observance of each of
the obligations, covenants and agreements of each of Landlord and Tenant under
this Lease.

 

  16.17   Survival of Covenants

 

Except with respect to those conditions, covenants and agreements of this Lease
which by their express terms are applicable only to, or which by their nature
could only be applicable after, a certain date or time during the term hereof,
all of the conditions, covenants and agreements of this Lease shall be deemed to
be effective as of the date of this Lease. Any obligation arising during the
Term of this Lease under any provision hereof, which by its nature would require
Landlord and/or Tenant to take certain action after the expiration of the Term
or other termination of this Lease, including any termination resulting from the
breach of this Lease by Landlord or Tenant, shall be deemed to survive the
expiration of the Term or other termination of this Lease to the extent of
requiring any action to be performed after the expiration of the Term or other
termination hereof which is necessary to fully perform the obligation that arose
prior to such expiration or termination.

 

  16.18   Landlord’s Consent or Approval

 

Where any provision of this Lease requires the consent or approval of Landlord
to any action to be taken or of any instrument or document submitted or
furnished by Tenant or otherwise, such consent or approval shall not be
unreasonably withheld or delayed by Landlord unless such provision entitles
Landlord to the discretionary withholding of any such consent or approval
required thereby. The consent or approval of Landlord to or of any such act,
instrument or document shall not be deemed a waiver of, or render unnecessary,
Landlord’s consent or approval to or of any subsequent similar or dissimilar
acts to be taken or instruments or documents to be submitted or furnished by
Tenant hereunder.

 

  16.19   Entire Agreement

 

This Lease together with its exhibits, contains all the agreements of the
parties hereto and supersedes any previous negotiations. There have been no
representations made by the Landlord or Tenant or understandings made between
the parties other than those set forth in this Lease and its exhibits. This
Lease may not be modified except by a written instrument duly executed by the
parties hereto.

 

  16.20   Joint and Several Obligations

 

If more than one person or entity is Tenant or Landlord, the obligations imposed
on that party shall be joint and several. If either Landlord or Tenant is a
partnership, the obligations of each general partner shall be joint and several.

 

33



--------------------------------------------------------------------------------

 

  16.21   No Offer

 

The submission of this document for examination and discussion does not
constitute an offer to lease, or a reservation of, or option for, the Premises.
This document will become effective and binding only upon execution and delivery
by Landlord and Tenant.

 

  16.22   Corporate Resolution

 

If either party hereto is a corporation, it will deliver to the other party,
upon execution of this Lease, a certified copy of a resolution of its board of
directors authorizing the execution of this Lease and naming the officer or
officers who are authorized to execute this Lease on behalf of the corporation.

 

34



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Lease as of the
day and year first above written.

 

LANDLORD:

     

Churchill Downs California Company,
a Kentucky corporation

:

     

By:

 

[ILLEGIBLE]        

--------------------------------------------------------------------------------

       

Its:

 

Vice President

 

:

     

By:

 

/S/    REBECCA C. REED        

--------------------------------------------------------------------------------

       

Its:

 

Secretary

 

TENANT:

     

Hollywood Park, Inc.,
a Delaware corporation

:

     

By:

 

/S/    R.D. HUBBARD        

--------------------------------------------------------------------------------

           

R.D. Hubbard

Chairman of the Board and

Chief Executive Officer

 

35



--------------------------------------------------------------------------------

 

Exhibit “A”

 

Property



--------------------------------------------------------------------------------

 

Exhibit “A”

 

PARCEL ‘C’ OF PARCEL MAP NO. 25640, IN THE CITY OF INGLEWOOD, AS PER MAP FILED
IN BOOK 289 PAGES 53 TO 61 INCLUSIVE, OF PARCEL MAPS, IN THE OFFICE OF THE
COUNTY RECORDER OF SAID COUNTY.

 

EXCEPT THEREFROM UNTO, TIDEWATER ASSOCIATED OIL COMPANY, ITS SUCCESSORS AND
ASSIGNS, IN DEED RECORDED FEBRUARY 25, 1947 IN BOOK 24243 PAGE 423, OFFICIAL
RECORDS. ALL MINERALS, INCLUDING BUT NOT LIMITED TO HYDRO CARBONACEOUS
SUBSTANCES, TOGETHER WITH THE RIGHT TO MINE, EXTRACT, RECOVER AND REMOVE THE
SAME; PROVIDED, HOWEVER, AND GRANTOR SO COVENANTS, THAT GRANTOR, ITS SUCCESSORS
AND ASSIGNS, EXCEPT BY PERMISSION OF GRANTEE, ITS SUCCESSORS OR ASSIGNS, WILL
NEVER ENTER UPON THE SURFACE OF SAID LANDS FOR THE PURPOSE OF MINING,
EXTRACTING, REMOVING, OR RECOVERING SAID MINERALS. IT BEING EXPRESSLY COVENANTED
AND AGREED, HOWEVER, THAT GRANTOR, ITS SUCCESSORS AND ASSIGNS, SHALL HAVE THE
RIGHT TO MINE, EXTRACT, RECOVER AND REMOVE SAID MINERALS BY MEANS OF DIRECTIONAL
OR SUBSURFACE DRILLING OR ANY OTHER RECOVERY METHOD, WHETHER SIMILAR OR
DISSIMILAR, SO LONG AS THE SURFACE OF SAID LANDS IS NOT OCCUPIED OR USED, OR ITS
SUPPORT MATERIALLY IMPAIRED, ALSO FROM THAT PORTION OF SAID LAND LYING EASTERLY
OF THE FOLLOWING DESCRIBED LINE; BEGINNING AT A POINT IN THE NORTHERLY LINE OF
THE SOUTHEAST QUARTER OF SAID SECTION 34, DISTANT THEREON SOUTH 89° 59’ 12” EAST
1322.40 FEET FROM THE NORTHWEST CORNER OF SAID SOUTHEAST QUARTER OF SAID
SECTION, SAID POINT OF BEGINNING BEING THE NORTHWEST CORNER OF THE EAST HALF OF
SAID SOUTHEAST QUARTER OF SAID SECTION; THENCE ALONG THE WESTERLY LINE OF SAID
EAST HALF OF SAID SOUTHEAST QUARTER OF SAID SECTION. SOUTH 0° 2’ 22” EAST
2590.40 FEET TO THE NORTHERLY LINE OF CENTURY BOULEVARD, 100 FEET WIDE.

 

ALSO RESERVING UNTO MANCHESTER AVENUE COMPANY, A CALIFORNIA CORPORATION, BY DEED
RECORDED AUGUST 31, 1956 IN BOOK 52179 PAGE 412, OFFICIAL RECORDS, AN UNDIVIDED
281200 OF ONE PERCENT OF ALL MINERALS, OIL, GAS AND OTHER HYDROCARBON SUBSTANCES
OR THE PROCEEDS THEREFROM IN AND UNDER OR THAT MAY BE PRODUCED OR SAVED FROM
THAT PORTION OF SAID LAND LYING NORTHERLY OF A LINE PARALLEL WITH AND 1320 FEET
MEASURED SOUTHERLY AT RIGHT ANGLES FROM THE NORTHERLY LINE OF SAID SECTION 34.

 

ALSO EXCEPT ALL SUBSURFACE OIL, GAS, CASINGHEAD GAS AND OTHER HYDROCARBON AND
OTHER GASEOUS SUBSTANCES LOCATED ON SAID PROPERTY, AS GRANTED TO HOLLYWOOD PARK
OPERATING COMPANY, A DELAWARE CORPORATION, IN A DEED RECORDED MAY 18, 1982 AS
INSTRUMENT N0. 82-511580.



--------------------------------------------------------------------------------

 

ALSO RESERVING UNTO MASON LETTEAU, F. T. HINTON AND JOHN R. MAC FADEN
CONSTITUTING THE BOARD OF TRUSTEES OF THE ENDOWMENT CARE FUND OF INGLEWOOD PARK
CEMETERY ASSOCIATION, IN DEED. RECORDED MARCH 18, 1964 IN BOOK D2398 PAGE 795,
OFFICIAL RECORDS, ALL MINERALS, OIL, GAS AND OTHER HYDROCARBON SUBSTANCES LYING
IN OR BELOW A DEPTH OF 500 FEET AND WITHOUT RIGHT OF SURFACE ENTRY ON THAT
PORTION OF SAID LAND LYING NORTHERLY OF A LINE PARALLEL WITH AND 1320 FEET
SOUTHERLY MEASURED AT RIGHT ANGLES FROM- THE NORTHERLY LINE OF SAID SECTION 34.

 

EXCEPTING FROM the above described Parcel C those certain buildings and
Improvements situated thereon designated ‘Casino Building’, as delineated on
Exhibit ’A-1” attached hereto, which buildings and improvements are and shall
remain real property.

 

38



--------------------------------------------------------------------------------

 

Exhibit “B”

 

Premises

 

39



--------------------------------------------------------------------------------

 

Exhibit “B”

 

THOSE CERTAIN BUILDINGS AND IMPROVEMENTS DESIGNATED “CASINO BUILDING” AS
DELINEATED ON EXHIBIT “B-1” ATTACHED HERETO SITUATED ON PARCEL “C” OF PARCEL MAP
NO. 25640, IN THE CITY OF INGLEWOOD, AS PER MAP FILED IN BOOK 289 PAGES 53 TO 61
INCLUSIVE, OF PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF LOS ANGELES
COUNTY, WHICH BUILDINGS AND IMPROVEMENTS ARE AND SHALL REMAIN REAL PROPERTY.

 

EXCEPT THEREFROM UNTO, TIDEWATER ASSOCIATED OIL COMPANY, ITS SUCCESSORS AND
ASSIGNS, IN DEED RECORDED FEBRUARY 25, 1947 IN BOOK 24243 PAGE 423, OFFICIAL
RECORDS, ALL MINERALS, INCLUDING BUT NOT LIMITED TO HYDRO CARBONACEOUS
SUBSTANCES, TOGETHER WITH THE RIGHT TO MINE, EXTRACT, RECOVER AND REMOVE THE
SAME; PROVIDED, HOWEVER, AND GRANTOR SO COVENANTS, THAT GRANTOR, ITS SUCCESSORS
AND ASSIGNS, EXCEPT BY PERMISSION OF GRANTEE, ITS SUCCESSORS OR ASSIGNS, WILL
NEVER ENTER UPON THE SURFACE OF SAID LANDS FOR THE PURPOSE OF MINING,
EXTRACTING, REMOVING, OR RECOVERING SAID MINERALS, IT BEING EXPRESSLY
COVENANTED, AND AGREED, HOWEVER, THAT GRANTOR, ITS SUCCESSORS AND ASSIGNS, SHALL
HAVE THE RIGHT TO MINE, EXTRACT, RECOVER AND REMOVE SAID MINERALS BY MEANS OF
DIRECTIONAL OR SUBSURFACE DRILLING OR ANY OTHER RECOVERY METHOD, WHETHER SIMILAR
OR DISSIMILAR, SO LONG AS THE SURFACE OF SAID LANDS IS NOT OCCUPIED OR USED, OR
ITS SUPPORT MATERIALLY IMPAIRED, ALSO FROM THAT PORTION OF SAID LAND LYING
EASTERLY OF THE FOLLOWING DESCRIBED LINE; BEGINNING AT A POINT IN THE NORTHERLY
LINE OF THE SOUTHEAST QUARTER OF SAID SECTION 34, DISTANT THEREON SOUTH 89° 59’
12” EAST 1322.40 FEET FROM THE NORTHWEST CORNER OF SAID SOUTHEAST QUARTER OF
SAID SECTION, SAID POINT OF BEGINNING BEING THE NORTHWEST CORNER OF THE EAST
HALF OF SAID SOUTHEAST QUARTER OF SAID SECTION; THENCE ALONG THE WESTERLY LINE
OF SAID EAST HALF OF SAID SOUTHEAST QUARTER OF SAID SECTION, SOUTH 0° 2’ 22”
EAST 2590.40 FEET TO THE NORTHERLY LINE OF CENTURY BOULEVARD, 100 FEET WIDE.

 

ALSO RESERVING UNTO MANCHESTER AVENUE COMPANY, A CALIFORNIA CORPORATION, BY DEED
RECORDED AUGUST 31, 1958 IN BOOK 52179 PAGE 412, OFFICIAL RECORDS, AN UNDIVIDED
28/200 OF ONE PERCENT OF ALL MINERALS, OIL, GAS AND OTHER HYDROCARBON SUBSTANCES
OR THE PROCEEDS THEREFROM IN AND UNDER OR THAT MAY BE PRODUCED OR SAVED FROM
THAT PORTION OF SAID LAND LYING NORTHERLY OF A LINE PARALLEL WITH AND 1320 FEET
MEASURED SOUTHERLY AT RIGHT ANGLES FROM THE NORTHERLY LINE OF SAID SECTION 34.

 

ALSO EXCEPT ALL SUBSURFACE OIL, GAS, CASINGHEAD GAS AND OTHER HYDROCARBON AND
OTHER GASEOUS SUBSTANCES LOCATED ON SAID PROPERTY, AS GRANTED TO HOLLYWOOD PARK
OPERATING COMPANY, A



--------------------------------------------------------------------------------

DELAWARE CORPORATION, IN A DEED RECORDED MAY 18,1982 AS INSTRUMENT NO.
82-511580.

 

ALSO RESERVING UNTO MASON LETTEAU, F. T. HINTON AND JOHN R. MAC FADEN
CONSTITUTING THE BOARD OF TRUSTEES OF THE ENDOWMENT CARE FUND OF INGLEWOOD PARK
CEMETERY ASSOCIATION, IN DEED RECORDED MARCH 18, 1964 IN BOOK D2398 PAGE 795,
OFFICIAL RECORDS, ALL MINERALS, OIL, GAS AND OTHER HYDROCARBON SUBSTANCES LYING
IN OR BELOW A DEPTH OF 500 FEET AND WITHOUT RIGHT OF SURFACE ENTRY ON THAT
PORTION OF SAID LAND LYING NORTHERLY OF A LINE PARALLEL WITH AND 1320 FEET
SOUTHERLY MEASURED AT RIGHT ANGLES FROM THE NORTHERLY LINE OF SAID SECTION 34.

 

 

41